Interim Decision #2505

MATTER OF BENJAMIN

In Visa Petition Proceedings
A-20306923
Decided by Board July 19, 1976
(1) Beneficiary was adopted in 1948 in Iraq by parents of petitioner under the laws of the
Chaldean Catholic Church. In matter of personal status including adoption the laws of
Iraq provided that principles of Islamic law should apply. The legal institution of
adoption such as creates a legal relationship between parent and child is not recognized
under Islamic law. Additionally, there was not sufficient evidence in the record to show
that the adoptive relationship recognized by the Chaldean Catholic Church created
rights and obligations between the beneficiary and petitioner's parents analogous to
those between a natural parent and child.
(2) In order for an adoption to be a valid for immigration purposes, the adoption must
create a legal relationship between the adoptive parents and .child similar to that
existing between a natural parent and child. Where the adoption was not shown to have
established that relationship, the adoption was not valid for immigration purposes, and
the visa petition to classify beneficiary as the brothel- of petitioner under section
203(a)(5) of the Immigration and Nationality Act was denied.
ON BEHALF OF PETITIONER: Esther M. Kaufman, Esquire
Suite 102
1823 "L" Street, N.W.
Washington, D.C. 20036
Attorney of Record:
Norman Stiller, Esquire
995 Market Street, #1018,
San Francisco, California 94103

On June 11, 1975 we dismissed an appeal from a decision of a district
director denying a visa, petitioner filed in behalf of the beneficiary as the

adopted brother of the United States citizen petitioner under section
203(a)(5) of the Immigration and Nationality Act. The petitioner now
moves that we reconsider our decision. The motion' wfil be denied.
In order to establish the eligibility of the beneficiary as the petitioner's adopted brother for the purposes of conferring immigration
benefits, the petitioner must show the existence of 'a valid adoption.
Matter of Aladin, 15 I. & N. Dec. 442 (BIA 1975).
The petitioner claims that the beneficiary was adopted by his parents

in Iraq in 1948 according to the religious law of the Chaldean Catholic
709

Interim Decision #2505
Church. In support of this claim he has submitted his own affidavit and
those of three ministers, apparently of the same sect in the United
States, which attest to the fact of the adoption.
Relying upon a memorandum on the adoption law of Iraq prepared by
the Library of Congress in 1973, we concluded that Chaldean Catholics

in Iraq in 1948 were required to follow the principles of Islamic law on all
matters of personal status, including adoption. We held that the legal
institution ce adoption, such as creates the legal relationship of parent
and child, is not recognized by Islamic law. See also Matter of Ashree,
Ahmed and Ahmed, 14 I. & N. Dec. 305 (BIA 1973); Matter of Boghadi,
12 I. & N. Dee. 666 (BIA 1968.
In the brief submitted with this motion, counsel for the petitioner
disputes the accuracy of the 1973 memorandum. She argues that the
religious law of the Chaldean Catholic Church governed matters of
personal status for its community in 1948 and, under that law, adoption
was recognized.
, We requested a second memorandum from the Library of. Congress
on this issue. After considering counsel's brief and the information we
have received from the Library of Congress, we have reached the
following conclusions: Until 1959 the ,Chaldean Catholics followed the
laws Of their religion in matters of personal status.' Adoption is a matter
of personal s LaLus. Some form of adoptive relationship was recognized
and encouraged by the Chaldean Catholic sect.
We have held, however, that an "adoption," as the term is used in the
immigration laws, must create a legal status or relationship. Matter of
Chan, 11 I. & N. Dec. 219 (BIA 1965); Matter of B—, 9 I. & N. Dec. 521
(BIA 1961). A relationship in the nature of charitable help to a needy
child is not an adoption under the immigration laws. Matter of Yee, 13 I.
& N. Dec. 620 (BIA 1970), overruled on other grounds by Matter of Yee,
14 I. & N. Dec. 132 (BIA.1972).
Counsel contends that the religious law of the Chaldean Catholic
Church is based upon the Hammurabic Code and under that law adop
tion created a legal relationship between the parent and the child. The

recent memorandum from the Library of Congress, however, states
that there is no support fa- couns el's assertion that the Hammurabie
Code is the source of the religious law involved in the present case.
From the evidence before us, we are not satisfied that a valid adoption occurred. Serious question has been raised regarding counsel's
assertion that a connection exists between the religious law of the
Chaldean Catholics and the Hammurabic Code. No other evidence has
been submitted to establish that the adoptive relationship recognized by
The religious courts were abolished in 1948. However, the secular courts continued to
apply the religicus law of the parties to matters of personal status until 1959.

710

Interim Decision #2505

the Chaldean Catholic. Church created rights and obligations between
the beneficiary and the petitioner's parents analogous to those between
a natural parent and child. Moreover, no claim has been made that any
formal act of adoption took place or that the act was officially registered.
The absence of any specific procedure bears upon the kind of proof
required to establish a valid adoption. Matter of Yee, supra.
The burden of proof in visa petition proceedings is upon the petitioner. Matter of Branagan, 11 I. & N. Dec. 493 (BIA 1966). A petitioner who is relying upon foreign law to establish eligibility for an
immigration benefit must prove that law as if it were a question of fact.
Matter of Annang, 14 I. & N. Dec. 502 (BIA 1973). The petitioner has
failed to meet his burden in this case. Accordingly, the motion to
reconsider will be denied.
ORDER: The motion to reconsider is denied.

711

